Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of July 21, 2015 (this “Agreement”), among SJM
International, Inc., a Delaware corporation (“Parent”), and the shareholders of
Thoratec Corporation, a California corporation (the “Company”), listed on
Schedule A hereto (each, a “Shareholder” and, collectively, the “Shareholders”).

 

RECITALS

 

WHEREAS, concurrently herewith, Parent, Spyder Merger Corporation, a California
corporation and direct wholly-owned subsidiary of Parent (“Merger Sub”), the
Company and, solely with respect to certain provisions thereof, St. Jude
Medical, Inc., a Minnesota corporation (“Ultimate Parent”), are entering into an
Agreement and Plan of Merger (the “Merger Agreement”; capitalized terms used but
not defined in this Agreement shall have the meanings ascribed to them in the
Merger Agreement), which provides for, among other things, the merger of Merger
Sub with and into the Company with the Company continuing as the surviving
corporation in the merger (the “Merger”), whereby, except as expressly provided
by Sections 2.1(b) and 2.3 of the Merger Agreement, all issued and outstanding
Shares immediately prior to the Effective Time will be cancelled and converted
into the right to receive the Merger Consideration specified therein, in each
case upon the terms and subject to the conditions set forth in the Merger
Agreement;

 

WHEREAS, each Shareholder is the record and “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended,
which meaning will apply for all purposes of this Agreement whenever the term
“beneficial owner,” “beneficially ownership” or “own beneficially” is used) of
Shares as set forth on Schedule A hereto (with respect to each Shareholder, the
“Owned Shares”; the Owned Shares and any additional Shares or other voting
securities of the Company of which such Shareholder acquires record and
beneficial ownership after the date hereof, including, without limitation, by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, exchange or change of such shares, or upon
exercise or conversion of any securities, such Shareholder’s “Covered Shares”);

 

WHEREAS, as a condition and inducement to Parent, Merger Sub and Ultimate Parent
entering into the Merger Agreement, Parent, Merger Sub and Ultimate Parent have
required that the Shareholders enter into this Agreement; and

 

WHEREAS, the Shareholders acknowledge that Parent, Merger Sub and Ultimate
Parent are entering into the Merger Agreement in reliance on the
representations, warranties, covenants and other agreements of the Shareholders
set forth in this Agreement and would not enter into the Merger Agreement if any
Shareholder did not enter into this Agreement.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Shareholders hereby agree as follows:

 

1.                                      Agreement to Vote.  Prior to the
Termination Date (as defined herein), each Shareholder irrevocably and
unconditionally agrees that it shall at any meeting of the Shareholders of the
Company (whether annual or special and whether or not an adjourned or postponed
meeting), however called, or in connection with any action by written consent of
shareholders of the Company (x) when a meeting is held, appear at such meeting
or otherwise cause the Covered Shares to be counted as present thereat for the
purpose of establishing a quorum, and respond to each request by the Company for
written consent, if any, and (y) vote (or consent), or cause to be voted at such
meeting (or validly execute and return and cause such consent to be granted with
respect to), all Covered Shares (to the extent such Covered Shares may be voted)
(i) in favor of the Merger, the approval of the Merger Agreement and the terms
thereof and any other matters necessary for consummation of the Merger and the
other transactions contemplated in the Merger Agreement (whether or not
recommended by the Company Board), and (ii) against (A) any Acquisition
Proposal, (B) any proposal for any recapitalization, reorganization,
liquidation, dissolution, amalgamation, merger, sale of assets or other business
combination between the Company and any other Person (other than the Merger),
(C) any action or agreement that would reasonably be expected to result in any
condition to the consummation of the Merger set forth in Article 6 of the Merger
Agreement not being fulfilled, (D) any other action that could reasonably be
expected to impede, interfere with, delay, postpone or adversely affect the
Merger or the other transactions contemplated by the Merger Agreement or (E) any
change in the present capitalization or dividend policy of the Company or any
amendment or other change to the Company’s certificate of incorporation or
bylaws, except if approved by Parent (collectively, the “Covered Proposals”). 
Notwithstanding the foregoing, nothing in this Agreement shall require any
Shareholder to vote or otherwise consent to any amendment to the Merger
Agreement or the taking of any action that could result in the amendment,
modification or a waiver of a provision therein, in any such case, in a manner
that decreases the amount or changes the form of the Merger Consideration. 
Except as expressly set forth in this Section 1 with respect to Covered
Proposals, Shareholders shall not be restricted from voting in favor of, against
or abstaining with respect to any other matter presented to the shareholders of
the Company.

 

2.                                      Grant of Irrevocable Proxy; Appointment
of Proxy.

 

(a)                                 EACH SHAREHOLDER HEREBY GRANTS TO, AND
APPOINTS, PARENT, AND ANY DESIGNEE OF PARENT, SUCH SHAREHOLDER’S IRREVOCABLE
(UNTIL THE TERMINATION DATE) PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF
SUBSTITUTION) TO VOTE THE COVERED SHARES SOLELY AS INDICATED IN SECTION 1.  EACH
SHAREHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE (UNTIL THE TERMINATION DATE)
AND COUPLED WITH AN INTEREST AND WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH
OTHER INSTRUMENTS AS MAY

 

2

--------------------------------------------------------------------------------


 

BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY
PREVIOUSLY GRANTED BY SUCH SHAREHOLDER WITH RESPECT TO THE COVERED SHARES (THE
SHAREHOLDER REPRESENTING TO THE COMPANY THAT ANY SUCH PROXY IS NOT IRREVOCABLE).

 

(b)                                 The proxy granted in this Section 2 shall
automatically expire upon the termination of this Agreement.

 

3.                                      No Inconsistent Agreements.  Each
Shareholder hereby covenants and agrees that, except as contemplated by this
Agreement, such Shareholder (a) has not entered into, and shall not enter into
at any time prior to the Termination Date, any voting agreement or voting trust
with respect to any Covered Shares and (b) has not granted, and shall not grant
at any time prior to the Termination Date, a proxy or power of attorney with
respect to any Covered Shares, in either case, which is inconsistent with such
Shareholder’s obligations pursuant to this Agreement.

 

4.                                      Termination.  This Agreement shall
terminate upon the earliest of (a) the Effective Time, (b) the termination of
the Merger Agreement in accordance with its terms and (c) written notice of
termination of this Agreement by Parent to the Shareholders (such earliest date
being referred to herein as the “Termination Date”); provided that the
provisions set forth in Sections 8 and 12 to 25 shall survive the termination of
this Agreement; provided further that any liability incurred by any party hereto
as a result of a breach of a term or condition of this Agreement prior to such
termination shall survive the termination of this Agreement.

 

5.                                      Representations and Warranties of
Shareholders.  Each Shareholder, as to such Shareholder (severally and not
jointly), hereby represents and warrants to Parent as follows:

 

(a)                                 Such Shareholder is the record and
beneficial owner of, and has good and valid title to, the Covered Shares, free
and clear of Liens other than (i) as created by this Agreement, (ii) pursuant to
any restrictions under applicable Law and (iii) subject to any risk of
forfeiture with respect to any Shares granted to such Shareholder under an
employee benefit plan of the Company.  Such Shareholder has sole voting power,
sole power of disposition, sole power to demand dissenters rights and sole power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Covered Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable federal securities laws and
the terms of this Agreement.  As of the date hereof, other than the Owned
Shares, such Shareholder does not own beneficially or of record any Shares or
other voting securities of the Company or any interest therein.  The Covered
Shares are not subject to any voting trust agreement or other Contract to which
such Shareholder is a party restricting or otherwise relating to the voting or
Transfer (as defined herein) of the Covered Shares.  Such Shareholder has not
appointed or granted any proxy or power of attorney that is still in effect with
respect to any Covered Shares, except as contemplated by this Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Each such Shareholder has full legal power
and capacity to execute and deliver this Agreement and to perform such
Shareholder’s obligations hereunder (subject to any required spousal consent or
approval as described in Section 6(c)).  This Agreement has been duly and
validly executed and delivered by such Shareholder and, assuming due
authorization, execution and delivery by Parent, constitutes a legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

(c)                                  Except for the applicable requirements of
the Exchange Act or the HSR Act, (i) no filing with, and no permit,
authorization, consent or approval of, any Governmental Authority is necessary
on the part of such Shareholder for the execution, delivery and performance of
this Agreement by such Shareholder or the consummation by such Shareholder of
the transactions contemplated hereby and (ii) neither the execution, delivery or
performance of this Agreement by such Shareholder nor the consummation by such
Shareholder of the transactions contemplated hereby nor compliance by such
Shareholder with any of the provisions hereof shall (A) result in any breach or
violation of, or constitute a default (or an event which, with notice or lapse
of time or both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on such property or asset of such Shareholder pursuant to,
any Contract to which such Shareholder is a party or by which such Shareholder
or any property or asset of such Shareholder is bound or affected or (B) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
such Shareholder or any of such Shareholder’s properties or assets except, in
the case of clause (A) or (B), for breaches, violations or defaults that would
not, individually or in the aggregate, materially impair the ability of such
Shareholder to perform such Shareholder’s obligations hereunder.

 

(d)                                 As of the date of this Agreement, there is
no action, suit, investigation, complaint or other proceeding pending or
threatened against any such Shareholder that restricts or prohibits (or, if
successful, would restrict or prohibit) the performance by such Shareholder of
its obligations under this Agreement.

 

(e)                                  Such Shareholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
such Shareholder’s execution and delivery of this Agreement and the
representations and warranties of such Shareholder contained herein.

 

6.                                      Certain Covenants of Shareholder.  Each
Shareholder, solely for such Shareholder (severally and not jointly), hereby
covenants and agrees as follows:

 

(a)                                 Such Shareholder shall not take any action
that the Company would then be prohibited from taking under Section 5.3(a) or
5.3(b) of the Merger Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Prior to the Termination Date, and except as
contemplated hereby, such Shareholder shall not (i) tender into any tender or
exchange offer, (ii) sell (constructively or otherwise), transfer, pledge,
hypothecate, grant, encumber, assign or otherwise dispose of (collectively
“Transfer”), or enter into any contract, option, agreement or other arrangement
or understanding with respect to the Transfer of any of the Covered Shares or
beneficial ownership or voting power thereof or therein (including by operation
of law), (iii) grant any proxies or powers of attorney, deposit any Covered
Shares into a voting trust or enter into a voting agreement with respect to any
Covered Shares or, in each case other than Permitted Transfers or (iv) knowingly
take any action that would make any representation or warranty of such
Shareholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Shareholder from performing such Shareholder’s
obligations under this Agreement.  Any Transfer in violation of this provision
shall be void.  Such Shareholder further agrees to authorize and request the
Company to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Covered Shares and that this Agreement places
limits on the voting of the Covered Shares, other than Permitted Transfers.  If
so requested by Parent, such Shareholder agrees that the certificates, if any,
representing Covered Shares shall bear a legend stating that they are subject to
this Agreement and to the irrevocable proxy granted in Section 2(a).

 

(c)                                  Each Shareholder that is married and whose
Covered Shares constitute community property under applicable Law or otherwise
need spousal consent or approval for this Agreement to be legal, valid and
binding shall use his or her reasonable best efforts to cause this Agreement to
be duly and validly executed and delivered by such Shareholder’s spouse promptly
following the date of this Agreement.

 

(d)                                 Prior to the Termination Date, such
Shareholder shall promptly notify Parent of the number of any new Shares or
other voting securities of the Company with respect to which beneficial
ownership is acquired by such Shareholder, including, without limitation, by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, exchange or change of such shares, or upon
exercise or conversion of any securities of the Company, if any, after the date
hereof.  Any such Shares or other voting securities of the Company shall
automatically become subject to the terms of this Agreement, and Schedule A
shall be adjusted accordingly.

 

(e)                                  “Permitted Transfers” shall mean any
Transfer of securities (including any contract, option, agreement or other
arrangement or understanding with respect thereto) (i) for the net settlement of
Shareholder’s Company Options (to pay the exercise price thereof and any tax
withholding obligations), (ii) for the net settlement of Shareholder’s Company
RSUs settled in Shares (to pay any tax withholding obligations), (iii) for the
exercise of Shareholder’s Company Options, (iv) for the exercise of
Shareholder’s Company Options, or the receipt upon settlement of Shareholder’s
Company RSUs, and the sale of a sufficient number of such Shares acquired upon
exercise or settlement of such securities as would generate sales proceeds
sufficient to pay the aggregate applicable exercise price of shares then
exercised under such options and the taxes payable by Shareholder as a result of
such exercise or settlement, (v) made as a bona fide gift to a charitable
entity, (vi) to any family member or trust for the benefit of any family member,
(vii) to any Affiliate of Shareholder, or (viii) to any person or entity if and

 

5

--------------------------------------------------------------------------------


 

to the extent required by any non-consensual legal order, by divorce decree or
by will, intestacy or other similar Law, so long as, in the case of the
foregoing clauses (v), (vi), (vii), and (viii), the assignee or transferee
agrees to be bound by the terms of this Agreement and executes and delivers to
the parties hereto a written consent and joinder memorializing such agreement.

 

7.                                      Shareholder Capacity.  This Agreement is
being entered into by each Shareholder solely in such Shareholder’s capacity as
a Shareholder of the Company, and not in such Shareholder’s capacity as a
director, officer or employee of the Company or any of its Subsidiaries, and
nothing in this Agreement shall in any way restrict or limit the ability of any
Shareholder who is a director or officer of the Company to take any action in
his or her capacity as a director or officer of the Company to the extent
specifically permitted by the Merger Agreement, or subject to such Shareholder’s
fiduciary duties to the Company.

 

8.                                      Waiver of Appraisal Rights.  Each
Shareholder hereby waives any rights of appraisal or rights to dissent from the
Merger that such Shareholder may have under applicable Law in respect of such
Shareholder’s Covered Shares.

 

9.                                      Disclosure.  Each Shareholder hereby
authorizes Parent and the Company to publish and disclose in any announcement or
disclosure required by the SEC, including the Proxy Statement, such
Shareholder’s identity and ownership of the Covered Shares and the nature of
such Shareholder’s obligations under this Agreement.

 

10.                               Further Assurances.  From time to time, at the
request of Parent and without further consideration, each Shareholder shall take
such further action as may reasonably be necessary to consummate and make
effective the transactions contemplated by this Agreement.

 

11.                               Non-Survival of Representations and
Warranties.  The representations and warranties of the Shareholders contained
herein shall not survive the closing of the transactions contemplated hereby and
by the Merger Agreement.

 

12.                               Amendment and Modification.  This Agreement
may not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing signed on behalf of
each party and otherwise as expressly set forth herein.

 

13.                               Waiver.  No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder.  Any agreement on the part of a party to
any such waiver shall be valid only if set forth in a written instrument
executed and delivered by such party.

 

6

--------------------------------------------------------------------------------


 

14.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or if by facsimile, upon written confirmation
of receipt by facsimile, (b) on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.  All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(i)                                     If to a Shareholder, to the address set
forth on such Shareholder’s signature page hereto, with a copy (which shall not
constitute notice) to:

 

Thoratec Corporation

6035 Stoneridge Drive

Pleasanton, CA 94588

Attention:  General Counsel

Facsimilie: (925) 847-8574

 

and

 

Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attention:        Charles K. Ruck
                                                          Tad J. Freese
Facsimile No.: (650) 463-2600
Email:            charles.ruck@lw.com
                                              tad.freese@lw.com

 

(ii)                                  If to Parent:

 

SJM International, Inc.

One St. Jude Medical Drive

St. Paul, MN 55117

Attention:  General Counsel

Facsimilie: (651) 756 2156

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
1881 Page Mill Road
Palo Alto, California 94304-1125
Attention:  Joseph M. Barbeau, Esq.
                                                    Christopher D. Dillon, Esq.
Facsimile:  (650) 849-5094
                   (650) 849-5025

 

7

--------------------------------------------------------------------------------


 

15.                               Entire Agreement.  This Agreement and the
Merger Agreement constitute the entire agreement, and supersede all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings between the parties with respect to the subject matter hereof and
thereof.

 

16.                               No Third-Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature under or by reason of
this Agreement.

 

17.                               Governing Law.  This Agreement and all
disputes or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of California, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of California.

 

18.                               Submission to Jurisdiction.  Each of the
parties irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any other party or such party’s successors
or assigns shall be brought and determined in any United States federal court or
California state court located in the City and County of San Francisco,
California, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for such party and with respect to such
party’s property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties agrees not to commence any action,
suit or proceeding relating thereto except in the courts described above in
California, other than actions in any court of competent jurisdiction to enforce
any judgment, decree or award rendered by any such court in California as
described herein.  Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient.  Each of the parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that such party is not personally subject to
the jurisdiction of the courts in California as described herein for any reason,
(b) that such party or such party’s property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

19.                               Assignment; Successors.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by any party without the prior written consent of each other party,
and any such assignment without such prior written consent shall be null

 

8

--------------------------------------------------------------------------------


 

and void; provided, however, that Parent may assign all or any of its rights and
obligations hereunder to any direct or indirect Subsidiary of Parent; provided
further, that no assignment shall limit the assignor’s obligations hereunder. 
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

20.                               Enforcement.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, each of the parties shall be entitled to seek
specific performance of the terms hereof, including an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any United States federal court or California
state court located in the City and County of San Francisco, California, this
being in addition to any other remedy to which such party is entitled at law or
in equity.  Each of the parties hereby further waives (a) any defense in any
action for specific performance that a remedy at law would be adequate and
(b) any requirement under any law to post security as a prerequisite to
obtaining equitable relief.

 

21.                               Severability.  Whenever possible, each
provision or portion of any provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision or portion of any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

 

22.                               Waiver of Jury Trial.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

23.                               Counterparts.  This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties; provided,
however, that if any of the Shareholders fail for any reason to execute this
Agreement, then this Agreement shall become effective as to the other
Shareholders who execute this Agreement.

 

24.                               Facsimile or .pdf Signature.  This Agreement
may be executed by facsimile or .pdf signature and a facsimile or .pdf signature
shall constitute an original for all purposes.

 

25.                               No Presumption Against Drafting Party.  Each
of the parties to this Agreement acknowledges that it has been represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement.  Accordingly, any rule of

 

9

--------------------------------------------------------------------------------


 

law or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the drafting party has no application and
is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent and the Shareholders have caused to be executed or
executed this Agreement as of the date first written above.

 

 

 

PARENT:

 

 

 

 

 

SJM INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ John C. Heinmiller

 

 

Name:

John C. Heinmiller

 

 

Title:

Vice President

 

[Signature Page to Project Thunder Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

SHAREHOLDER:

 

 

 

 

 

D. Keith Grossman

 

 

 

/s/ D. Keith Grossman

 

 

 

 

 

Taylor C. Harris

 

 

 

/s/ Taylor C. Harris

 

 

 

 

 

David A. Lehman

 

 

 

/s/ David A. Lehman

 

 

 

 

 

Vasant Padmanabhan

 

 

 

/s/ Vasant Padmanabhan

 

 

 

 

 

Niamh Pellegrini

 

 

 

/s/ Niamh Pellegrini

 

 

[Signature Page to Project Thunder Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

SHAREHOLDER:

 

 

 

 

 

Marta Antonucci

 

 

 

/s/ Marta Antonucci

 

 

 

J. Daniel Cole

 

 

 

/s/ J. Daniel Cole

 

 

 

 

 

Steven H. Collis

 

 

 

/s/ Steven H. Collis

 

 

 

Neil F. Dimick

 

 

 

/s/ Neil F. Dimick

 

 

 

William A. Hawkins, III

 

 

 

/s/ William A. Hawkins, III

 

 

 

Paul A. LaViolette

 

 

 

/s/ Paul A. LaViolette

 

 

 

 

Martha H. Marsh

 

 

 

/s/ Martha H. Marsh

 

 

 

 

Todd C. Schermerhorn

 

 

 

/s/ Todd C. Schermerhorn

 

 

[Signature Page to Project Thunder Voting Agreement]

 

--------------------------------------------------------------------------------

 


 

Schedule A

 

Shareholder
Name

 

Common
Stock

 

Vested and
Unexercised
Options

 

Unvested
Options

 

Unvested
Restricted
Stock
Units

 

Unvested
Performance
Share Units*

 

Total

 

D. Keith Grossman

 

31,868

 

—

 

—

 

170,302

 

463,060

 

665,230

 

Taylor C. Harris

 

16,857

 

46,251

 

42,503

 

36,742

 

24,798

 

167,151

 

David A. Lehman

 

26,085

 

130,233

 

41,283

 

28,690

 

18,143

 

244,434

 

Vasant Padmanabhan

 

2,830

 

12,455

 

37,362

 

29,319

 

13,474

 

95,440

 

Niamh Pellegrini

 

—

 

—

 

74,627

 

40,700

 

11,228

 

126,555

 

Marta Antonucci

 

—

 

—

 

37,314

 

13,080

 

—

 

50,394

 

J. Daniel Cole

 

45,203

 

—

 

—

 

5,735

 

—

 

50,938

 

Steven H. Collis

 

28,173

 

—

 

—

 

5,735

 

—

 

33,908

 

Neil F. Dimick

 

26,600

 

—

 

—

 

5,735

 

—

 

32,335

 

William A. Hawkins, III

 

20,929

 

—

 

—

 

7,597

 

—

 

28,526

 

Paul A. LaViolette

 

17,742

 

—

 

—

 

5,735

 

—

 

23,477

 

Martha H. Marsh

 

1,967

 

—

 

—

 

10,239

 

—

 

12,206

 

Todd C. Schermerhorn

 

9,542

 

—

 

—

 

8,377

 

—

 

17,919

 

 

--------------------------------------------------------------------------------

* Assuming such units are earned or vest at their maximum amount, as applicable.

 

--------------------------------------------------------------------------------